Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141483 & (78)                                                                                       Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  HOME-OWNER’S INSURANCE COMPANY,                                                                     Alton Thomas Davis,
          Plaintiff-Appellee/                                                                                            Justices
          Cross-Appellant,
  v                                                                 SC: 141483
                                                                    COA: 290227
                                                                    Wayne CC: 08-110532-NF
  IMAD BEYDOUN, EDDIE TRUCKING, INC.,
  UNKNOWN/JOHN DOE TRUCKING
  COMPANY, UNKNOWN/JOHN DOE
  INSURANCE COMPANY and LEXINGTON
  INSURANCE COMPANY,
           Defendants.
  and
  RESERVE TRANSPORTATION SERVICES,
  INC., ROADLINK USA NATIONAL, L.L.C.,
  ROADLINK USA MIDWEST, L.L.C., and
  ACE AMERICAN INSURANCE COMPANY,
            Defendants-Appellants/
            Cross-Appellees,
  and
  CLEARWATER INSURANCE COMPANY and
  GREAT AMERICAN INSURANCE COMPANY,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 15, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
         p1018                                                                 Clerk